Citation Nr: 1453765	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  99-16 317	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in an April 1980 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Whether there was clear and unmistakable error in a February 1992 rating decision that denied entitlement to a TDIU.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 1993, the Veteran requested to appear at a hearing at the RO.  The hearing was scheduled to be held in January 1994.  By written correspondence dated in January 1994, he canceled the hearing.  

In an April 2001 decision, the Board, in pertinent part, concluded that clear and unmistakable error (CUE) was not present in a rating decision dated October 1971 that denied a rating in excess of 50 percent for schizophrenia, or a February 1973 rating decision, and subsequent rating decisions through December 1994, that denied a rating in excess of 70 percent for schizophrenia.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated May 2002, granted a Joint Motion for Partial Remand (Joint Motion).  In the Joint Motion, the Board was directed to have various documents in the record translated into English, provide adequate reasons and bases for its conclusions, and address whether there was CUE in the failure of the RO to consider a claim for a TDIU.

In a September 2002 decision, the Board held that the Veteran had not raised a legally sufficient claim of CUE in the October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include TDIU; and that the Veteran had not raised a legally sufficient claim of CUE in the February 1973 rating action, or any subsequent rating dection through December 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a TDIU.

The Veteran appealed the September 2002 Board decision to the Court which, by Order dated October 2003, granted a Joint Motion for Remand on the basis that the Board denied the issues on appeal, rather than dismiss without prejudice, for failure to properly raise the CUE claims.  In a December 2004 decision, the Board again found that the Veteran had not raised a legally sufficient claim of CUE in the October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include a TDIU, and dismissed the appeal without prejudice.  The Board found that the Veteran had not raised a legally sufficient claim of CUE in the February 1973 rating action, or any subsequent rating decision through December 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a TDIU, and dismissed the appeal without prejudice.

The Veteran appealed this decision to the Court.  In a March 2007 Memorandum Decision, the Court vacated the December 2004 Board decision to the extent that it dismissed motions asserting CUE in rating decisions dated February 1973 through February 1992, and remanded the matter back to the Board for development consistent with the Memorandum Decision.

The portion of the Board's decision that addressed the question of whether there was CUE in an October 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia and/or entitlement to a TDIU was affirmed.  Hence, that issue is no longer in appellate status and will not be addressed.  

In a January 2008 decision, the Board found that there was no CUE in the rating decision dated February 1973, or any subsequent rating decision through February 1992, that denied higher ratings for schizophrenia, to include a TDIU.  The Veteran appealed the decision to the Court.  In a December 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision, and remanded the matter for consideration of the eleven distinct claims alleging CUE in various rating decisions separately.  In the decision, the Court cited to Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) and cautioned that the Board may only address claims over which it has jurisdiction, and that each of the eleven distinct claims alleging CUE in various rating decisions must be adjudicated separately by the RO in the first instance.

In July 2010, the Board remanded the issues for adjudication by the RO.  As the claims were adjudicated, the Board finds that the RO substantially complied with the mandates of the July 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2012, the Board determined that CUE did not exist, with respect to the denial of increased ratings for schizophrenia and denial of entitlement to a TDIU, in rating decisions dated in February 1973, April 1973, July 1974, April 1975, June 1975, February 1977, April 1977, October 1978, August 1979, April 1980, and February 1992.  The Veteran appealed the decision to the Court.  In December 2013, the Court issued a Memorandum decision.  In the decision, the Court partially vacated the Board's August 2012 decision to the extent that it found that CUE did not exist in the April 1980 and February 1992 decisions with respect to the denial of entitlement to a TDIU.  The issues have been returned to the Board for review.   

In March 1971, the Veteran sought service connection for a stomach disorder.  The issue of entitlement to service connection for a stomach disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An April 1980 rating decision denied entitlement to a TDIU.  

2.  There was no undebatable error of fact or law in the April 1980 rating decision that would manifestly change the outcome.  

3.  A February 1992 rating decision denied entitlement to a TDIU.

4.  There was no undebatable error of fact or law in the February 1992 rating decision that would manifestly change the outcome.  


CONCLUSIONS OF LAW

1.  The April 1980 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013). 

2.  The February 1992 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in decisions by the Board (see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in the April 1980 and February 1992 rating decisions.  With respect to the duty to assist, adjudicating the issue as to whether CUE exists in a prior and final rating decision is based upon review of the evidence that existed in the claims file at the time of the prior final rating decision.  As a result, there are no identified records or evidence to obtain with respect to the issues on appeal.  The Board will proceed with a decision.  

Legal Criteria

CUE is special type of error; it is an error that the claimant alleges was made in a prior final rating decision.  38 C.F.R. § 3.105.  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The Court has stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was CUE in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  The Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.

Rating decisions are not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).

April 1980 rating decision

In a February 1980 claim, the Veteran stated that he wanted to file a claim including for a TDIU.  He stated that he had not worked since his discharge and received Social Security Administration disability benefits.  He submitted evidence consisting of an opinion from Dr. Coira.  

An April 1980 rating decision denied entitlement to a TDIU.  At the time of the April 1980 rating decision, the provisions of 38 C.F.R. § 4.16(a), as in effect in April 1980, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1979).  At the time of the April 1980 RO decision, service connection had been established for schizophrenia, rated 70 percent, residuals of fracture of the left fifth finger, rated noncompensable, and a pilonidal cyst excision scar, also rated noncompensable.  The combined rating for the service-connected disabilities was 70 percent.  As such, the percentage requirements of 38 C.F.R. § 4.16(a) had been met. 

An April 1980 rating decision denied entitlement to a TDIU.  The Veteran was notified of the April 1980 decision and did not appeal.  The decision is final, in the absence of CUE.  38 U.S.C. § 4005(c) (1976); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. §§ 3.104, 20.302, 20.1103 (2013).

In the August 2012 decision, the Board found that there was no CUE in the April 1980 rating decision with respect to the denial of entitlement to a TDIU.  The Court's December 2013 memorandum decision indicated that the Board erred when it provided an inadequate statement of reasons or bases for its determination that "not all the evidence at the time of the decision militated" in support of entitlement to a TDIU.  The Court stated that the Board "provided no adequate support for its determination that reasonable minds could conclude that a TDIU was not warranted" at the time of the February 1980 decision, and that there may not have been any evidence before the RO that could have supported a denial of TDIU.  The Court stated that the Board noted examination findings, but failed to explain as to why the findings "rendered the matter of the appellant's employability, and not merely the matter of the application of the diagnostic code, debatable."  The Board will include the relevant medical and lay evidence of record below.  

A VA hospital summary report shows that the Veteran was hospitalized from April to October 1971 for strange behavior, restlessness, and insomnia.  The report notes that initially it was the staff's impression that the Veteran was not as chronically-severely sick as he proved to be.  The Veteran was treated under open ward policy, had rather large doses of ataraxic, sleeping medication, OT general support, group therapy and interviews with his mother.  The hospital course was really quite uneventful, but they were struck by the Veteran's tremendous regression, dependency and lack of motivation.  The physician noted that they had worked hard as a team to overcome such feeling, however, very little was accomplished.  The Veteran gained no insight whatever.  The Veteran was given a regular discharge and referred to the mental health clinic and work therapy on an outpatient basis.  The diagnosis was schizophrenic reaction, undifferentiated type, chronic.

A December 1971 VA examination report shows that the Veteran complained of nervous problems and being excited.  He had obtained temporary employment.  A notation reported that the Veteran received treatment as an outpatient at that facility.  The diagnosis was schizophrenia, as recorded, receiving treatment at the facility.

The Veteran was hospitalized at a VA medical facility from December 1972 to January 1973.  He reported he had stopped his medicine two months earlier, and that since then, he began to feel tense, irritable, and agitated, and had homicidal ideation, insomnia, nightmares, and auditory hallucinations.  He stated that while taking medications, he had felt good except for his inability to work.  He reported that he worked in different jobs, but only lasted for one or one and a half weeks.  He thought people were plotting against him and that they would kill him, so he ultimately would quit.  On examination, the Veteran was alert and oriented.  His affect was flat, but his thoughts were organized and goal directed.  While hospitalized, the Veteran was treated with antipsychotic medication, and group occupational, and recreational therapy.  Initially, no improvement was detected, but after a couple of weeks his condition improved.  The continuation of the hospitalization was characterized by ups and downs, but the downs were less frequent and less acute.  The report noted that the Veteran was severely handicapped for vocational and occupational rehabilitation.  The Veteran received a regular discharge on medication and was referred to the mental hygiene clinic for follow-up treatment.  The diagnosis was schizophrenia, chronic undifferentiated type.

A summary report of VA hospitalization from February 1973 to March 1973 documents the Veteran's complaints of continued restlessness in spite of medication, having nightmares about vampires, and being persecuted.  On examination, he was coherent, relevant, fully oriented, and without any gross thought disorder.  Ideas of reference, persecution, and aggression were detected, and the Veteran admitted auditory hallucinations.  The Veteran's affect corresponded with ideation, and he was talkative, tinged with sadness.  He also was ambivalent towards his family.  Although he was well oriented in all three spheres, his judgment was poor and he had no insight into his disorder.  While hospitalized, the Veteran was coherent, and related well to others in the ward.  He felt lonely, isolated, and rejected.  He stated that he could not hold a job for an extended period of time, but he attended group and occupational therapy.  At discharge on medication, the Veteran was considered to have received the maximum benefit, and was referred to ambulatory treatment.  The Veteran was considered mentally competent to handle his VA benefits at the time of discharge.

In a Statement in Support of Claim dated in December 1973, the Veteran asserted that when he attempted to find work, he was fired the same day without any reason only because he was sick and used medications.

The Veteran was hospitalized at a VA medical facility from March to May 1974 for similar symptoms as those experienced in 1973.  On evaluation, the Veteran was evasive and circumstantial.  His production of thought was logical, at times realistic, and centered on inner problems.  His content of thought included ideas of grandiosity, persecution, reference, and hopelessness.  He admitted to auditory hallucinations, ordering him to attack and destroy.  His affect was blunted and mood denoted preoccupation.  The Veteran was well oriented in the three spheres but his memory was patchy.  The diagnosis remained schizophrenia, chronic, undifferentiated type.  At the time of discharge, the Veteran was considered mentally competent to handle his VA benefits.

The Veteran was hospitalized at a VA medical facility from February to March 1975 when his complaints included that he was depressed.  The hospital summary noted no thought disorder, and during his admission, the Veteran was tranquil, cooperative, and coherent.  The summary noted that the Veteran was able to handle his VA funds.  He received regular discharge on medication.

In March 1975, M.J.C.V., M.D., wrote that he had treated the Veteran for the past year, with medication and twice a month individual therapy, for chronic schizophrenia.  It was reported that the Veteran's chronic schizophrenia was productive of nervousness, insomnia, dreams and nightmares, ideas of persecution, visual and auditory hallucinations, depression, and suicidal ideation.  The Veteran reportedly had difficulty relating to people and being in crowds.  He reportedly had difficulty maintaining relationships, to include familial relationships.  The physician stated because of the Veteran's poor nervous disorder, work and study were not recommended.

The Veteran submitted two letters, one from P.L. at Pan American Clipper Cargo and one from M.C. from Metropolitan Esso Service Center.  In the letter from P.L., which was dated in January 1975, P.L. stated that the Veteran worked for the business for 8 weeks but had to give up the job due to health reasons.  He was obviously extremely nervous and this did not permit him to carry out his regular duties.  P.L. stated that he thought the young man needed medical treatment to alleviate his nervous condition to enable him to work in a job.  In the letter from M.C., dated in January 1975, M.C. stated that the Veteran worked for his business for 4 weeks, but he had to give up the job due to health reasons.  His nervous condition did not permit him to carry out his regular job duties as was necessary. M.C. stated that without doubt this young man needed medical treatment that could alleviate in whole or in part his nervous condition, so that he could be employed according to the regular requirements of the job.

A hospital report for the Veteran's hospitalization from April 1975 to May 1975 was associated with the claims file.  A May 1975 discharge report reflects that the Veteran was admitted after complaining of nightmares and hearing voices that told him to kill himself.  He said that he was seeing images of persons and felt persecuted by someone.  He had been feeling anxious and restless.  On examination, the Veteran talked in a slow, low monotonous voice with adequate speech.  He talked in a logical manner and he was realistic.  His content of thought was centered on the voices he was hearing, his restlessness.  He was concerned with ideas of reference, but at admission he was not hallucinating.  He had no ideas of reference and no ideas of persecution.  His mood was tranquil and his affect was superficial.  He was well oriented in three spheres.  He had a good memory for the past and present memory was fair.  During admission, the Veteran's symptoms improved.  He talked superficially about his conflicts.  At all interviews he was found well-oriented, with good memory, a superficial affect, and his mood was sometimes anxious.  No hallucinations were elicited, or ideas of persecution.  He participated in group therapy and occupational therapy and was able to handle VA funds.  He received a regular discharge and was instructed to continue treatment with his fee-basis doctor.  The diagnosis continued to be schizophrenia, chronic undifferentiated type.

From November to December 1976, and again in December 1976, the Veteran was hospitalized by the VA on two separate occasions.  On the November 1976 admission, he reported poor interpersonal relations with his mother, irritability, and ideas of persecution and of reference.  He was treated with medication and psychotherapy.  His condition improved.  The diagnosis on discharge was schizophrenia, paranoid type with depressive features.  A December 1976 VA hospital discharge summary reflects that the Veteran complained of poor interpersonal relations with his mother, aggressive behavior and agitation.  While in the ward he was always demanding and complaining; with ideas of persecution and reference.  One day he became aggressive and very demanding.  He complained of the medication given and ward attendants.  He insisted on leaving the hospital against medical advice.  The discharge report noted he was in need of further hospitalization.

A March 1977 VA psychiatric examination report shows that the Veteran received Social Security disability benefits, that he lived with his mother, and that he did not take medication.  He was single and unemployed.  On examination, the examiner described the Veteran as very quiet, serene, almost motionless, apathetic and emotionally blunted, a little communicative, unspontaneous though relevant, and coherent and fairly logical.  The Veteran complained of difficulty sleeping and poor socialization with neighbors.  He claimed to have many enemies that he could not identify and thought that people looked at him with signs of hostility.  He reported he became irritable and violently excited when he felt that his sibling was antagonizing him.  He indicated that he entertained homicidal thoughts and felt unhappy due to difficulty with concentrating.  The Veteran noted he enjoyed walking about town and visiting solitary places in rural communities.  The diagnosis was schizophrenic reaction, undifferentiated type, moderately severe to severe.

In August 1978, the Veteran was hospitalized on two separate occasions for two and three days, respectively, on two separate occasions.  On the first occasion, he was admitted for depression, crying spells, aggressive behavior, insomnia, and poor interpersonal relations at home.  On admission, the Veteran was markedly depressed, and lonely due to marital separation.  He was well oriented, his memory was preserved, and he was logical, coherent, and relevant.  Insight and judgment were poor.  The diagnosis was paranoid-type schizophrenia with depressive features. On the second admission, the Veteran complained of difficulty sleeping, anxiety, restlessness, aggressiveness, and suicidal ideas.  An examination revealed that the Veteran's production of thought was logical and content of thought included referential delusions.  He was afraid to return back to his wife because of his mental problems and aggressive tendencies.  Evidence of hallucinatory phenomena was not present, his sensorium was clear, and he was oriented times three.  However, his affect was inadequate, attention and concentration were poor, memory was grossly preserved, and judgment and insight were poor.  On discharge, he was oriented, coherent, and relevant.  Two days after admission, he refused to continue in the hospital.  The diagnosis was schizophrenia, undifferentiated type.

On VA examination in February 1979, the Veteran stated that he did not work, and recalled being hospitalized on prior occasions because of violent behavior with suicidal intentions.  The examiner observed that the Veteran was restless, and impatient to be seen and to get attention.  The Veteran also reported that he had difficulty retaining what he read, that his wife had left him, and that others were against him.  The report indicated the Veteran had been separated from his wife for about 9 months.  On examination, the Veteran spoke in a low-pitched, monotonous voice, relevantly and coherently.  His mood was morose and his affect was blunted.  Vegetative signs of anxiety were moderately severe.  Production of thought was normal in rate, and his thinking was logical, with good capacity for abstractions, although circumstantial, tangential, and blocked.  The content of his thought revealed strong ambivalence in regard to his environment.  He expressed ideas of depersonalization and of unreality.  He felt influenced by hostile forces on the outside, exteriorizing, and projecting his inner feelings.  He felt rejected and discriminated against.  The Veteran harbored suicidal and homicidal ideas and acted out in a violent way.  He expressed referential ideas and delusions of persecution, and occasionally heard voices calling him.  His sensorium was intact.  His concentration ability was diminished, his insight was lacking, and his judgment was impaired.  The diagnosis was moderately severe schizophrenia, undifferentiated type, with mainly paranoid and depressive features.  He was able to handle VA benefits.

In February 1980, a private psychiatrist, Diego L. Coira, M.D., wrote that he had treated the Veteran since 1978.  The Veteran's subjective complaints included sadness, ill humor, insomnia, nightmares, forgetfulness, and difficulty with concentrating, and tolerating noises or being aggressive in a group.  He heard voices calling him and ordering him to do bad things and thought that his neighbors talked about him and laughed at him.  An examination revealed that the Veteran was oriented in person, and place, and partially oriented in time.  His stream of thought was coherent and relevant, and his production of thought was logical and realistic.  His content of thought included ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation, and auditory hallucinations.  His mood was depressed, affect was blunted, memory was poor for all events, and insight and judgment were poor.  The diagnosis was schizophrenia undifferentiated type.  Dr. Coira stated that the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure.

The lay statements and clinical reports of record at the time of the April 1980 RO decision do not reflect findings of functional impairment associated with the service-connected left fifth finger fracture and/or pilonidal cyst excision scar.  Indeed, there had been no assertion specific to these disabilities as to his unemployability.  A report of VA examination in December 1971 noted there was good motion of all three phalanges of the left fifth finger.  It was indicated the Veteran reported he had some pain, at times, in the left fifth finger, and that the pilonidal cyst excision scar hurt "on prolonged sitting down positions."  Physical examination revealed no skin abnormality.  He was employed at that time.

The April 1980 rating decision noted that:  "We carefully reviewed your claim for disability benefits based upon all the evidence of record including your claim for individual unemployability received on February 21, 1980 and medical evidence from Dr. Diego L. Coira."  The decision explained that the evidence described above "has not established that your service connected conditions render you individually unemployable."   

The Veteran contends that there is CUE in the April 1980 rating decision.  The Veteran asserts that the RO committed CUE in its failure to award a TDIU.  In a statement received in October 1998, the Veteran stated that the RO committed CUE when it denied entitlement to a TDIU.  He explained that he submitted private evidence from a doctor and TDIU was denied without reasons and bases.  In addition, the Veteran's attorney set forth arguments that the claims file did not contain any evidence to the contrary regarding his employability and "no competent medical evidence upon which to deny TDIU."  See statements received in July 2004 and October 2007.  The attorney asserted that proper application of 38 C.F.R. § 4.16 would have dictated that the Veteran be granted entitlement to a TDIU.  The Board, in accordance with the Court, concludes that the Veteran's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

First, with respect to the Veteran's Social Security Administration (SSA) records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).  

In addition, the Veteran and his attorney assert that the RO should have granted entitlement to a TDIU based on the law that existed at that time of the April 1980 determination and that the evidence of record only contained favorable evidence as to whether he was unemployable due to service-connected disability.  See Bouton v. Peake, 23 Vet. App. 70 (2008 (CUE where "there was no evidence before the RO that could have supported a denial of the . . . claim on the merits").  In Bouton, id, the Board determined that CUE did not exist in a final decision in which the RO found that there was "no evidence" to show a chronic psychiatric disability when there were multiple diagnoses of depression.  Whereas in this case, with respect to employability, the RO determined that the evidence did not "establish" that the Veteran was unemployable, not that "no evidence" existed with respect to whether or not the Veteran was unemployable due to service-connected disability.  Again, because the April 1980 rating decision was issued before the 1990 effective date of 38 U.S.C.A. § 5104(b), it was not required to set forth in detail the factual bases for the decision.  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  

The crux of the Veteran and his attorney's argument is that 38 C.F.R. § 4.16 was not properly applied because, if it had, then entitlement to a TDIU would have been granted at that time.  However, the Board finds that the evidence of record at the time of the April 1980 decision does not indicate that it was absolutely clear or undebatable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, to include schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  

The April 1980 rating decision stated that all of the evidence was considered in its determination.  All of the evidence includes VA examination reports, private reports, hospital summaries, the Veteran's statements and the lay statements submitted by the Veteran.  As noted above, the record at the time of the April 1980 RO decision did not contain evidence of functional impairment associated with the service-connected left fifth finger fracture and pilonidal cyst excision scar which impacted his ability to work, despite the subjective report of pain.  The Board does not dispute that the record contained favorable evidence as to whether the Veteran's service-connected schizophrenia impacted his ability to work.  Specifically, the Board recognizes Dr. Coira's statement that the Veteran was not able to engage in productive activities and his mental capacity did not tolerate work pressure and Dr. M.J.C.V.'s statement that because of the Veteran's poor nervous disorder, work and study were not recommended.  The Board is also aware of the lay statements from the Veteran's former employers and the hospitalization report for the period of December 1972 to January 1973 wherein it was noted that the Veteran was severely handicapped for "vocational and occupational rehabilitation."  

However, when addressing an issue of CUE, the Board may not weigh the evidence and a disagreement with how the evidence was weighed cannot support a finding of CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  The inquiry before the Board is whether there was an error of fact or law that was absolutely clear or undebatable such that the Veteran would have been found to be unable to secure or follow a substantially gainful occupation due to his service-connected schizophrenia.  38 C.F.R. § 4.16.  

In its December 2013 Memorandum decision, the Court stated that the Board did not discuss why examination findings rendered the matter of the Veteran's employability debatable.  The Board determines that these findings are relevant as to the severity of the functional impairment due to the Veteran's service-connected schizophrenia, to include whether the Veteran would be capable of securing or following a substantially gainful occupation.  These findings speak to mental capacity, which is relevant in considering whether a person is capable of employment.  Relevancy boils down to what our human experiences tell us, sometimes called common sense.  United States v. Curtin, 489 F.3d 935, 948 (9th Cir. 2007).  "[T]he test of relevance is very liberal and does not entail a determination of the sufficiency of the evidence."  Douglass v. Eaton Corp., 956 F.2d 1339, 1345 (6th Cir.1992).  

It is reasonable that the rating agency, in its judgment, as stated by 38 C.F.R. § 4.16(a), determined based on all of the evidence, including objective findings from VA examinations, such as production of thought normal in rate, logical thinking with good capacity for abstractions, orientation to person, time, and place, and preserved memory, indicated an ability to secure or follow a substantially gainful occupation.  At the time of the April 1980 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  The Board points out that the mere fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish individual unemployability; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  The ability to engage in logical thinking and produce thought at a normal rate, as well as orientation to person, place, and time, and coherent and relevant speech, are relevant as to whether the Veteran could engage in a substantially gainful occupation because they speak to mental capacity.  It is reasonable to look to findings related to mental capacity as employment requires a degree of mental capacity.  Accordingly, the Board cannot say that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992); see, e.g. Cogburn v. Shinski, citing to Black's Law Dictionary 1380 (9th ed. 2009) (quoting R.F.V. Heuston, Salmond on the Law of Torts 56 (17th ed. 1977)), ("The reasonable man connotes a person whose notions and standards of behavior and responsibility correspond with those generally obtained among ordinary people in our society at the present time, who seldom allows his emotions to overbear his reason and whose habits are moderate and whose disposition is equable.  He is not necessarily the same as the average man-a term which implies an amalgamation of counter-balancing extremes.").  

The Board concludes that the April 1980 rating decision is not the product of CUE.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The question before the Board is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, the Board must answer that question in the negative.  Accordingly, the Board concludes that there was no CUE in the April 1980 rating decision denying entitlement to a TDIU.  


February 1992 rating decision

At the time of the February 1992 rating decision, the Veteran's service-connected disabilities, and assigned ratings, remained unchanged.  In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in February 1992, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1991).  As noted above, the combined rating for the service-connected disabilities was 70 percent disabling, and he had one disability ratable at 40 percent or more.  As such, the percentage requirements of 38 C.F.R. § 4.16(a) were met.

In addition, 38 C.F.R. § 4.16(c) provided that the provisions of paragraph (a) of this section are not for application in cases in which the only disability is a mental disorder assigned a 70 percent rating, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1991).  As noted above, in addition to schizophrenia rated 70 percent, service connection had also been established for a left fifth finger fracture, rated noncompensable, and a pilonidal cyst excision scar, also rated as noncompensable.  

Effective September 4, 1990, the language of § 4.16(a) was amended to state that marginal employment is not considered substantially gainful employment.  Marginal employment was defined as when the earned annual income does not exceed the amount established by the U.S. Census Bureau as the poverty threshold for one person, or on a facts found basis, such as when there is employment in a protected environment.  See 55 Fed. Reg. 31580 (Aug. 3, 1990).  

In October 1991, a private psychiatrist recorded the Veteran's subjective complaints which were similar to those previously recorded in February 1980, except for poor relations with his mother.  Mental status examination revealed that the Veteran's facial expression during the interview was of sadness and suspiciousness.  He was anxious, tense, and apprehensive.  He was oriented in person, place, and partially oriented in time.  His content of thought showed low self esteem, ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation, auditory hallucinations, multiple somatizations, and ambivalence toward his mother.  His capacity for comprehension, calculation, and learning was poor.  His mood was depressed, affect blunted, memory was poor for all events, insight was poor, and judgment was poor.  The diagnosis was schizophrenia, undifferentiated type, chronic.  The psychiatrist wrote that the Veteran's disorder, in spite of 13 1/2 years of psychiatric treatment, had become chronic and permanent.  He opined that the Veteran was totally and permanently disabled.

In a Statement in Support of Claim dated in November 1991, the Veteran referred to the above medical statement and requested that, based on it, the RO re-evaluate his case, and "consider for unemployability and also for guardianship."

On VA examination in January 1992, the VA examiner noted that the Veteran was angry and poorly cooperative in the interview, but he would respond to questions. The Veteran was accompanied by his wife but was interviewed alone.  The Veteran reported he did not take medication due to gastrointestinal upset.  Mental status examination revealed that the Veteran was quite sullen and withdrawn.  He was annoyed with questioning, and became guarded and poorly cooperative.  His answers were not greatly elaborated but they were relevant and coherent. The content dealt mostly with these isolation tendencies; there was apparently a great deal of avoidance of other people.  He was referential when he spoke about others and very projective.  He was not considered overtly delusional, did not mention hallucinatory experiences, and was not actively hallucinating during the course of the interview.  There were chronic feelings of emptiness, depression, poor self-esteem, helplessness, hopelessness and suicidal ruminations, although there were no active suicidal plans.  The Veteran was irritable, ill humored, and noted to be reportedly aggressive when he felt pressured.  His frustration tolerance was described as definitely very poor.  His affect was blunted, and his mood was sullen and depressed.  He was oriented to person, place, and time.  His memory was grossly preserved, and his judgment and insight were very poor.  The diagnosis was schizophrenic disorder, residual type, with very strong and persistent depressive features, with a poor level of functioning.  The Veteran was considered competent to handle VA funds.

The lay statements and clinical evidence of record at the time of the February 1992 rating decision did not reflect functional impairment due to the service-connected left fifth finger fracture and/or pilonidal cyst excision scar.

In a February 1992 rating decision, the RO denied entitlement to an increased rating in excess of 70 percent for schizophrenia and denied entitlement to a TDIU. The Veteran did not file a timely notice of disagreement and the decision is final in the absence of CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

The Veteran contends that there is CUE in the February 1992 rating decision.  The Veteran asserts that the RO committed CUE in its failure to assign a TDIU. 
In his June 1996 CUE claim, the Veteran asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  The Social Security Administration records were associated with the claims file at the time of the February 1992 rating decision, and thus the argument in this regard does not apply to the February 1992 rating decision.  In a statement received in October 1998, the Veteran stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.  The Veteran's attorney asserted that the provisions of 38 C.F.R. § 4.16 were not applied correctly and that the record was devoid of competent evidence to the contrary regarding his ability to work.  The Board, in accordance with the Court, concludes that the Veteran's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).

As noted above, in order to find that a rating action was the product of CUE, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a TDIU was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In its December 2013 memorandum decision, the Court stated that the Board did not adequately discuss the reasons and bases as to whether the Veteran should be entitled to a TDIU, to include evidence that indicated that the Veteran was totally and permanently disabled.  The question before the Board is not a matter of weighing the facts.  The pertinent inquiry is whether, if an error occurred, if such an error was "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome.  In this case, under the laws in existence at the time of the February 1992 rating decision, 38 C.F.R. § 4.16(c) stated that when the only service-connected disability is a mental disorder assigned a 70 percent rating and such mental disorder precluded a veteran from securing or following a substantially gainful occupation, this disorder was to be assigned a 100 percent schedular rating under the appropriate diagnostic code and the provisions of 38 C.F.R. § 4.16(a) were not for application.  Again, as noted above, at the time of the February 1992 rating decision, service connection had been established for a left fifth finger fracture, and a pilonidal cyst excision scar, in addition to the service-connected psychiatric disability, namely schizophrenia.  As such, the provisions of 38 C.F.R. § 4.16(c) were not for application.  

The Veteran's attorney stated that proper application of the 38 C.F.R. § 4.16 would have dictated that the Veteran be granted entitlement to a TDIU and that there was no competent evidence to the contrary regarding the Veteran's unemployability.  See statement received October 2007.  However, in utilizing the reasoning as detailed above, it is reasonable that the rating agency, in its judgment, as stated by 38 C.F.R. § 4.16(a), determined that the findings on examination, to include logical thinking and production of thought in a normal rate, answers not greatly elaborated but relevant and coherent, orientation to person, place, and time, and grossly preserved memory, were relevant in making a determination as to whether the Veteran was able to secure or follow a substantially gainful occupation.  These findings are demonstrative of the Veteran's level of functional impairment, and are supportive of the RO's determination that the Veteran was not precluded from employability.

Again, the mere fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish individual unemployability; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  The personalized nature of TDIU determinations is evident from the title of § 4.16: "Total disability ratings for compensation based on unemployability of the individual."  38 C.F.R. § 4.16 (emphasis added).  As a December 1991 VA General Counsel precedent opinion interpreting § 4.16 held, TDIU determinations are to be made "without regard to whether an average person would be rendered unemployable under the circumstances."  VA Gen. Coun. Prec. 75-91, at 8 (Dec. 27, 1991).  It is reasonable to consider mental capacity, including characteristics such as thinking logically, producing thoughts at a normal rate, and grossly preserved memory, as relevant when determining whether a person is able to secure or follow a substantially gainful occupation.  See United States v. Curtin, 489 F.3d 935 (9th Cir. 2007); Douglass v. Eaton Corp., 956 F.2d 1339, 1345 (6th Cir. 1992).  This is so because employment requires mental capacity, to a certain degree.  Again, the Board cannot weigh the facts in this case and, given the above findings, it cannot be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

In light of the above, the Board concludes that the February 1992 rating decision is not the product of CUE.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The question here is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear and undebatable that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Accordingly, the Board concludes that there was no CUE in the February 1992 rating decision denying entitlement to a TDIU.  


ORDER

The claim of CUE in the April 1980 rating decision, which denied entitlement to a TDIU, is denied.

The claim of CUE in the February 1992 rating decision, which denied entitlement to a TDIU, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


